This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0899

                              Kyle Richard Greene, petitioner,
                                        Appellant,

                                            vs.

                                    State of Minnesota,
                                       Respondent.

                                  Filed February 9, 2015
                                         Affirmed
                                     Halbrooks, Judge


                                Meeker County District Court
                           File Nos. 47-VB-11-527, 47-VB-11-42

Kyle R. Greene, Grove City, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Rebecca M. Rue, Litchfield, Minnesota (for respondent)

          Considered and decided by Bjorkman, Presiding Judge; Halbrooks, Judge; and

Connolly, Judge.

                          UNPUBLISHED OPINION

HALBROOKS, Judge

          Pro se appellant challenges the district court’s denial of his postconviction

petition. Because the record conclusively shows that appellant is not entitled to relief, we

affirm.
                                          FACTS

         In December 2010, the Minnesota Department of Public Safety suspended

appellant Kyle Richard Greene’s driver’s license for driving after withdrawal and failure

to pay child support. Greene was subsequently charged with driving after suspension.

Two months later, the department revoked Greene’s license after he failed to provide

proof of insurance.     Greene continued to drive and was charged with driving after

revocation in August 2011.

         Greene, who was pro se at trial, pleaded not guilty to both charges and demanded

speedy trials. Greene moved the district court to dismiss the charges because of the racial

composition of the jury venire. The district court denied Greene’s request as it was not

yet ripe or properly presented. After several more pretrial motions by Greene, the district

court stated, “I don’t know what to tell you other than that I will address all matters of

law that are properly brought to me.” After the district court ruled on all outstanding

motions, Greene’s cases proceeded to separate trials. Both juries found Greene guilty.

         On direct appeal to this court in 2012, Greene argued that his convictions should

be vacated because (1) a state’s witness committed perjury during both trials and the

prosecutor committed perjury during one trial, (2) he was denied speedy trials, (3) the

jury venires denied him a fair trial, and (4) the district court repeatedly exhibited bias

against him. This court affirmed Greene’s convictions. State v. Greene, No. A12-0205,

2012 WL 6652594 at *3-5 (Minn. App. Dec. 24, 2012), review denied (Minn. Mar. 19,

2013).




                                             2
       After the supreme court denied his petition for further review, Greene filed a

document with the district court entitled “petition for writ of error coram nobis.” The

petition alleged that no Minnesota judge ever considered his arguments. The district

court construed Greene’s motion as a petition for postconviction relief and denied the

claim without an evidentiary hearing after it determined that the record conclusively

contradicted Greene’s claim. Greene appeals.

                                      DECISION

       Because Minnesota Statutes chapter 590 replaced and codified the writ of coram

nobis, the district court properly analyzed Greene’s motion as a petition for

postconviction relief. See Hooper v. State, 838 N.W.2d 775, 781 (Minn. 2013). The

district court may deny a petition for postconviction relief without a hearing if the

petition and record conclusively show that the petitioner is not entitled to relief. Minn.

Stat. § 590.04, subd. 1 (2014). A petitioner is not entitled to relief if his petition repeats

arguments that were rejected on direct appeal. State v. Knaffla, 309 Minn. 246, 252, 243
N.W.2d 737, 741 (Minn. 1976).

       In his postconviction petition, Greene argued that “not once did a Minnesota state

judge” consider his arguments. (Emphasis omitted.) On appeal, Greene abandoned this

claim. We therefore deem this argument waived. See Scruggs v. State, 484 N.W.2d 21,

24 n.1 (Minn. 1992) (holding that arguments raised in postconviction petitions but not

addressed on appeal will not be considered).

       Instead of developing the argument raised in his postconviction petition, Greene

now argues on appeal that (1) the jury venires denied him a fair trial, (2) the district court


                                               3
failed to grant him speedy trials, and (3) the state’s witnesses committed perjury. He

contends these errors have caused him to develop a condition known as “legal abuse

syndrome.” Greene failed to include these arguments in his postconviction petition.

They are therefore waived. See State v. Roby, 463 N.W.2d 506, 508 (Minn. 1990)

(holding that arguments raised for first time on appeal will not be considered).

       But even if Greene had properly included these arguments in his postconviction

petition, the caselaw would require us to reject them because he previously raised these

arguments in his direct appeal. Under the rule described in Knaffla, litigants may not

repeat previously discredited arguments in a subsequent postconviction petition. 309
Minn. at 252, 243 N.W.2d at 741. The Knaffla rule exists to preserve the finality and

integrity of previous cases.    Townsend v. State, 723 N.W.2d 14, 19 (Minn. 2006).

Knaffla also promotes a more efficient court system, as the rule relieves courts from

having to repeatedly reconsider arguments previously determined to be unpersuasive.

And while there are two narrow exceptions to the Knaffla rule, Greene’s repetitive,

unpersuasive arguments do not qualify for either exception. See Anderson v. State, 811
N.W.2d 632, 634 (Minn. 2012) (stating that the exceptions to Knaffla are when the claim

is “novel” or when justice requires consideration of the claim).

       Affirmed.




                                             4